Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  January 13, 2011                                                                Robert P. Young, Jr.,
                                                                                            Chief Justice

  141439-40(144)                                                                  Michael F. Cavanagh
                                                                                        Marilyn Kelly
  PATRICK McCARTHY,                                                                Maura D. Corrigan
                                                                                  Stephen J. Markman
           Plaintiff-Appellant,                                                   Diane M. Hathaway
  v                                                       SC: 141439-40              Mary Beth Kelly,
                                                          COA: 293482; 293483                    Justices
                                                          Oakland CC: 2008-089426-NO;
  EDWARD SOSNICK, WENDY L. POTTS,                                     2008-094425-NO
  KEVIN M. OEFFNER, RICHARD M. LYNCH,
  JEANNE STEMPIEN, KATHLEEN J.
  McCANN, THOMAS J. RYAN, BARRY M.
  GRANT, MICHAEL J. TALBOT, DIANE M.
  GARRISON, NANCY J. DIEHL, RONALD F.
  ROSE, NANCY J. GRANT, GOVERNOR OF
  MICHIGAN, ATTORNEY GENERAL,
  OAKLAND COUNTY CIRCUIT COURT,
  and JUDICIAL TENURE COMMISSION,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion for full-Court consideration of the motion for
  disqualification of the entire bench is considered, and it is GRANTED. Upon full-Court
  consideration of the plaintiff’s motion, we DENY the plaintiff’s motion to disqualify the
  entire bench for the reason that no justice is persuaded that there is any ground for
  disqualification of any other justice. The motion for oral argument regarding
  disqualification is DENIED.

        YOUNG, C.J. I do not participate in the order or the Court’s decision-making under
  the new rule for the reasons stated in my November 25, 2009 dissent from the rule’s
  promulgation.1

         CORRIGAN, J. I do not participate in deciding the motion for full-Court review
  under the new version of MCR 2.003 for the reasons stated in my November 25, 2009
  dissent from the rule’s promulgation.2



  1
      See 485 Mich civ, cxxxii (2009) (YOUNG, J., dissenting).
  2
      See 485 Mich civ, cxx (2009) (CORRIGAN, J., dissenting).
                                                                                                       2


MARY BETH KELLY, J., not participating.




                 I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
           foregoing is a true and complete copy of the order entered at the direction of the Court.
                 January 13, 2011                    _________________________________________
d0112                                                                Clerk